Citation Nr: 1328843	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of frostbite, bilateral upper extremities.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).   

5.  Entitlement to service connection for fibromyalgia (previously claimed as muscle inflammation).

6.  Entitlement to service connection for chloracne.  

7.  Entitlement to service connection for psoriasis.

8.  Entitlement to service connection for Epstein-Barr syndrome.  

9.  Entitlement to service connection for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2008 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).  In addition to the issues listed above, the Veteran, in her July 2009 notice of disagreement, initially appealed denials of claims for service connection for renal failure and hypoglycemia.  However, in her subsequent March 2010 Form 9, she did not perfect an appeal concerning these issues.  Accordingly, they are not on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her March 2010 Form 9, the Veteran indicated that she did not desire a Board hearing in conjunction with the claims on appeal.  However, in a subsequent July 2013 statement, she specifically requested a Board hearing at the RO.  To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a hearing before a VLJ sitting in St. Louis (or in the alternative, a videoconference hearing, if she so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


